NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                          January 16, 2014

      Hon. Joel Vale Jr.                            Hon. Marie Christine Cortez
      818 W. Pecan Blvd.                            700 Paredes Avenue
      McAllen, TX 78501                             104
                                                    Brownsville, TX 78521
      Hon. Michael R. Cowen
      The Cowen Law Group                           Hon. Ernesto Gamez, Jr.
      62 E. Price Road                              Law Offices Of Ernesto Gamez, Jr.
      Brownsville, TX 78521                         Attorneys at Law
                                                    777 E. Harrison
      Hon. Mike Mills                               Brownsville, TX 78520-7118
      Atlas, Hall & Rodriguez
      818 Pecan Avenue
      P.O. Box 3725
      McAllen, TX 78502-3725

      Re:       Cause No. 13-14-00024-CV
      Tr.Ct.No. 2009-06-
      Style:    In Re James D. Nelson, Douglas C. McKee, and Robert C. Brooks v. Los
                Campeones, Inc. D/B/A Valley International County Club


              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 444th District Court
           Hon. Aurora De La Garza, District Clerk/Cameron